NO.  07-09-0205-CR
                                                             
                                                   IN
THE COURT OF APPEALS
 
                                       FOR THE
SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                     PANEL
D
 
                                                           SEPTEMBER
1, 2010
                                            ______________________________
 
                                                           TIMOTHY D. HANEY 
 
                                                                                                            Appellant
                                                                             v.
 
                                                         THE STATE OF TEXAS 
 
                                                                                                            Appellee
                                           _______________________________
 
                     FROM THE 140TH DISTRICT
COURT OF LUBBOCK COUNTY;
 
                         NO.  2007-418,606; HON. JIM BOB DARNELL, PRESIDING
                                           _______________________________
 
Memorandum Opinion
_______________________________
 
Before QUINN, C.J., and CAMPBELL and
PIRTLE, JJ.
Timothy D. Haney (appellant)
was convicted after a jury trial of aggravated assault against a member of his
household, and punishment was assessed by the jury at life in prison.  Appellant’s appointed counsel has now filed a
motion to withdraw, together with an Anders1 brief, wherein he
certified that, after diligently searching the record, he concluded that the
appeal was without merit.  Along with his
brief, appellate counsel filed a copy of a letter sent to appellant informing
him of counsel’s belief that there was no reversible error and of appellant’s
right to file a response pro se.  By letter dated August 4, 2010, this court
also notified appellant of his right to tender his own response and set August
25, 2010, as the deadline to do so.  To
date, no response has been filed.   
            In compliance with the principles
enunciated in Anders, appellate counsel discussed two potential areas
for appeal.  They include 1) hearsay
evidence from appellant’s probation officer and 2) testimony regarding
appellant’s self-inflicted wounds from a fact witness.  However, counsel then proceeded to explain
why none of the issues required reversal on appeal.
            In addition, we have conducted our
own review of the record to assess the accuracy of appellate counsel’s
conclusions and to uncover any reversible error pursuant to Stafford v.
State, 813 S.W.2d 508 (Tex. Crim. App. 1991).  After doing so, we concur with counsel’s
conclusions.  
            We note the trial court’s judgment
contains a special order that appellant repay attorney’s fees in the amount of
$772.50 to Lubbock County.  The record contains
no determination by the court of appellant’s ability to pay such fees.  Tex. Code Crim. Proc. Ann. art.
26.05(g) (Vernon Supp. 2009).  Accordingly, we modify the trial court’s
judgment by deleting the language ordering appellant to repay attorney’s fees
in the amount of $772.50.  See Mayer v. State, 274 S.W.3d 898, 902
(Tex. App.–Amarillo 2008), aff’d, 309 S.W.3d
552 (Tex. Crim. App. 2010) (modified the judgment to delete like order).  
            Accordingly, the motion to withdraw
is granted, and the judgment is affirmed as modified. 
 
                                                                                    Brian
Quinn 
                                                                                    Chief
Justice
 
Do not publish.     




1See Anders v. California, 386 U.S. 738, 744-45, 87 S.Ct. 1396, 18 L. Ed. 2d 493 (1967).